Citation Nr: 0836913	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-17 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant's income is excessive for the receipt 
of death pension benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.  The appellant seeks benefits as the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the appellant's 
claim for death pension on the basis that her annual income 
exceeded the maximum allowable amount for the receipt of 
death pension benefits.  The Board remanded the claim for 
additional development in January 2007.


FINDING OF FACT

The appellant's countable annual income for VA pension 
purposes exceeds the established income limit for receipt of 
payment for nonservice-connected death pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death 
pension benefits have not been met.  38 U.S.C.A. §§ 1503, 
1541, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.3(b)(4), 
3.23, 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death pension benefits are generally available for surviving 
spouses, as a result of the veteran's nonservice-connected 
death.  38 U.S.C.A. § 1541(a) (West 2002).  An appellant is 
entitled to such benefits if the veteran served for 90 days 
or more, part of which was during a period of war; or, if the 
veteran served during a period of war and was discharged from 
service due to a service-connected disability or had a 
disability determined to be service-connected, which would 
have justified a discharge for disability; and, if the 
claimant meets specific income and net worth requirements.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In 
determining income for this purpose, payments of any kind 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  In 
determining annual income, all payments of any kind or from 
any source including salary, retirement or annuity payments, 
or similar income, which has been waived, shall be included 
except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 
C.F.R. § 3.271(a).  Exclusions from income include the 
expenses of the veteran's last illness and burial and for the 
veteran's just debts, debts not incurred to secure real or 
personal property, if paid by the appellant.  38 C.F.R. § 
3.272(h).  Such expenses may be deducted only for the 12-
month annualization period in which they were paid.  38 
C.F.R. § 3.272(h).  Exclusions from income do not include 
Social Security disability benefits.  38 C.F.R. § 3.272.  
Such income is therefore included as countable income.  
Medical expenses in excess of five percent of the maximum 
income rate allowable, which have been paid, may be excluded 
from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations. 38 C.F.R. 
§ 3.21.

The veteran in this case served on active duty from October 
1952 to September 1954, during the Korean War.  He died in 
July 2000.  Thus, in order to be entitled to 
nonservice-connected death pension benefits, the appellant 
must meet the specific income and net worth requirements.  38 
U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

The appellant filed her claim for nonservice-connected death 
pension benefits in July 2004.  At that time, she reported 
that she had not been employed at any time during the past 12 
months, nor had she received any VA benefits.  She stated 
that she had no unmarried dependent children in her custody, 
but stated that she had an unmarried dependent child over the 
age of 18 who was not in her custody.  She reported Social 
Security disability income in the amount of $1,019.60 per 
month, for a yearly total of $12,235.20, not accounting for 
any earned interest, and no other income.  She reported 
personal medical expenses of approximately $4,010.00 for the 
past year.

The appellant's monthly Social Security income was verified 
in July 2004 and March 2005.  The appellant reported 
receiving $1,019.60 per month in 2003, and evidence shows 
that she had been receiving $1,046.20 per month since 
December 2004.

Information obtained from the Social Security Administration 
in November 2004 verified that the veteran's son was over 18 
years of age.  He has not been designated as a dependent 
child.  In August 2007, the RO denied the appellant's claim 
to have her son declared permanently incapacitated from self-
support, and she did not appeal that decision.  Therefore, 
the Board finds that the appellant has no dependants.

In January 2007, the Board remanded the claim in part to 
obtain current information regarding the appellant's annual 
income and yearly expenses.  The appellant failed to respond 
to that request for information.  The duty to assist is not a 
one-way street.  If an appellant wishes help in developing 
her claim, she cannot passively wait for it in those 
circumstances where she may or should have information that 
is essential in obtaining putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Accordingly, the most 
current financial information of record is dated in December 
2004 and will be used in making this determination.

The total maximum annual pension rate (MAPR) for a surviving 
spouse with no dependents, effective December 1, 2003, was 
$6,634.00.  Effective December 1, 2004, it was $6,814.00.  As 
of December 1, 2005, the maximum rate was $7,094.00.  
Effective December 1, 2006, it was $7,329.00.  The current 
MAPR, effective December 1, 2007, is $7,498.00.  38 C.F.R. 
§ 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.  

To be deducted, medical expenses in 2003 and 2004 must have 
exceeded either 5 percent of the yearly MAPR, or $331.00 in 
2003 and $340.00 in 2004.  The appellant's annual income in 
2003 was $12,235.20.  In 2004 her annual income was 
$12,554.40.  In July 2004 she reported personal medical 
expenses in the last year of $4010.00.  Because the reported 
medical expenses exceed both $331.00 and $340.00, the medical 
expenses may be deducted from her annual income.  As the 
appellant failed to report financial information for 2005, 
2006, or 2007, any expenses incurred during those years may 
not be deducted.

Even after deducting the $4,010.00 in medical expenses in 
2003 or in 2004, the appellant's 2003 annual income of 
$8,225.20 ($12,235.20 minus $4,010.00) and 2004 income of 
$8,544.40 ($12,554.40 minus $4,010.00) exceed the MAPRs for 
2003 and 2004, barring her entitlement to nonservice-
connected pension benefits for the years 2003 and 2004.  
Additionally, while the appellant has not reported financial 
information for the years 2005, 2006, or 2007, because her 
2003 and 2004 incomes exceeded the MAPR for 2007, it follows 
that her Social Security income for 2005, 2006, and 2007 
similarly exceeds the MAPR for those years, particularly 
where no medical expenses have been reported to decrease that 
income amount.  The Board again reminds the appellant that 
the duty to assist is not a one-way street.  If an appellant 
wishes help, she cannot passively wait for it in those 
circumstances where she may or should have information that 
is essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The burden is on the 
appellant to demonstrate that her annual income is below the 
maximum allowable rate for receipt of death pension.  As the 
available evidence shows that appellant's annual income 
exceeds the MAPR for the award of nonservice-connected death 
pension benefits for a surviving spouse with no dependents, 
the claim of entitlement to nonservice-connected death 
pension benefits must be denied due to excessive yearly 
income.

There is no interpretation of the facts of this case which 
will support a legal basis for a favorable action with regard 
to the appellant's claim.  The Board finds that the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the 
claim of entitlement to nonservice-connected death pension 
benefits must be denied due to the appellant's excessive 
income.

Duties to Notify and Assist

With respect to the appellant's claim for entitlement to 
nonservice-connected death pension benefits, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  As the 
issue on appeal is controlled by the appellant's level of 
annual income, there is no medical controversy and 
development of any medical evidence would have no bearing on 
the decision.  The appellant has provided financial 
information for the period in question, and VA has obtained 
the appellant's annual Social Security Administration (SSA) 
income report.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
or is not part of the claims file.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


ORDER

Because the appellant's income is excessive, entitlement to 
nonservice-connected death pension benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


